Exhibit 10.1

AMENDED AND RESTATED

OVERRIDE AGREEMENT

THIS AMENDED AND RESTATED OVERRIDE AGREEMENT, dated as of December 11, 2008
(this “Agreement”), is made by and among Thornburg Mortgage, Inc. (“TMI”),
Thornburg Mortgage Hedging Strategies, Inc. (“TMHS”), Thornburg Mortgage Home
Loans, Inc. (“TMHL” and, together with TMI and TMHS, “TMA”), Thornburg Mortgage
Advisory Corporation (the “Manager”) (with respect to Section 2(f) and
Section 20 only) and each entity designated on the signature pages hereto as a
“Counterparty” (each a “Counterparty” and, collectively, the “Counterparties”).

RECITALS:

WHEREAS, the Counterparties and TMA are parties to transactions pursuant to
those Master Repurchase Agreements, Global Master Securities Lending Agreements,
auction swaps and/or interest rate caps and other specified transactions under
ISDA Master Agreements (“Repurchase Agreements”, “Global Master Securities
Lending Agreements”, “Auction Swaps” and “Interest Rate Caps”, as identified on
Schedule I) for which amounts are set forth with respect to each Counterparty on
Schedule I (including in each case each of the related agreements and
corresponding confirmations thereunder, each a “Financing Agreement” and,
collectively, the “Financing Agreements”); and, for avoidance of doubt (but
subject to Section 2(g) below), the Financing Agreements do not include any
agreements or transactions for which outstanding amounts are not listed on
Schedule I (even though such transactions may be governed by any of the
Financing Agreements);

WHEREAS, pursuant to that certain Override Agreement, dated as of March 17,
2008, as amended by Amendment No. 1 thereto, dated as of March 27, 2008, and
Amendment No. 2 thereto, dated as of April 28, 2008 (as so amended, the
“Original Override Agreement”), the Counterparties, TMI and TMHS agreed (a) that
certain of the existing terms of each of the Financing Agreements be overridden
for a specified period, and (b) to certain other matters, in each case subject
to and on the terms and conditions set forth in the Original Override Agreement;

WHEREAS, in connection with the Original Override Agreement, the Counterparties
and TMA entered into that certain Security Agreement, dated April 1, 2008, among
TMI, TMHS, TMHL, each of the Counterparties and Credit Suisse Securities (USA)
LLC, as collateral agent (as modified, amended or supplemented from time to
time, the “Security Agreement”), that certain Security Account and Deposit
Account Control Agreement, dated as of April 1, 2008 and amended as of July 28,
2008 (as modified, amended or supplemented from time to time, the “Control
Agreement”) and other agreements related thereto (together with the Financing
Agreements, Override Agreement, Security Agreement and Control Agreement and
related agreements, the “Transaction Documents,” each as modified, amended or
supplemented from time to time), and desire to amend the Security Agreement and
the Control Agreement contemporaneously herewith; and



--------------------------------------------------------------------------------

WHEREAS, the Counterparties, TMI, TMHS, TMHL and the Manager desire to amend and
restate the Original Override Agreement as set forth below, so that the terms of
the Original Override Agreement will, on and as of the date hereof, be amended
and restated as described herein:

NOW, THEREFORE, in consideration of the premises and mutual obligations set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Counterparty, severally and
not jointly, and TMA and the Manager agree that the Original Override Agreement
shall be, and it hereby is, amended and restated to read in its entirety as
follows:

SECTION 1. This Agreement shall have a term and shall be terminable as follows:

(a) Override Period. This Agreement shall be effective through March 15, 2009
(the period prior to the expiration or termination of this Agreement being
referred to herein as the “Override Period”), unless earlier rescinded, replaced
or modified by all parties hereto in writing or terminated by TMA and the
Counterparties in accordance with Section 1(b) or by any Counterparty with
respect to itself in accordance with Section 1(c); provided that in the event of
a termination by a Counterparty in accordance with Section 1(c), the Override
Period with respect to such Counterparty shall be deemed to terminate upon the
occurrence of such termination.

(b) Termination by TMA. TMA may terminate this Agreement at any time by written
notice to the Counterparties; provided that such termination by TMA must be with
respect to all Counterparties at the same time and provided, further, that TMA
may terminate this Agreement in accordance with this Section 1(b) only if all
Counterparties have consented in writing to such termination or each
Counterparty has confirmed in writing (which confirmation will not be
unreasonably withheld or delayed) that (i) TMA has fully paid to such
Counterparty (x) all outstanding interest or price differentials payable under
the corresponding Financing Agreements and this Agreement, (y) all outstanding
reasonable legal fees incurred by such Counterparty and (z) without duplication,
each “Repurchase Price”, return of cash collateral in connection with a
securities loan, and other applicable outstanding payment, margin,
mark-to-market deficiency or other payment or repayment obligation provided
under the corresponding Financing Agreements, including without limitation any
obligations of TMA relating to deficiency amounts in connection with Auction
Swaps which have previously had their call dates (clauses (x), (y) and (z),
collectively, the “Payment Obligations”) and (ii) the related transactions have
been terminated (clauses (i) and (ii), collectively, the “Compliance
Requirements”). For the avoidance of doubt, the Counterparties acknowledge that,
with regard to any deficiency amounts relating to Auction Swaps which have
previously had their call dates, the principal amount of such deficiency amounts
shall be fixed as of the related call date.

(c) Termination by Counterparties. Upon written notice to TMA and the other
Counterparties (except in the case of an event described in clause (ii) or
(iii) below, in which case this Agreement shall terminate automatically), any
Counterparty may terminate this Agreement with respect to itself (except as
otherwise stated in clause (vi) below) in any of the following circumstances (an
“Override Termination Event”):

(i) TMA fails to pay any amount that it has agreed to pay (x) under Section 3(i)
or (y) pursuant to any irrevocable instructions or consents it has given to
account banks in connection with any Collateral Payments (as defined below) that
TMA receives from the Counterparties and agrees or has agreed to repay to the
Counterparties; provided that no such failure resulting solely from
administrative error or operational difficulties at such an account bank shall
constitute an Override Termination Event unless it continues for more than one
business day;

 

-2-



--------------------------------------------------------------------------------

(ii) any of TMI, TMHL, TMHS or the Manager voluntarily becomes a debtor in a
proceeding under the Bankruptcy Code;

(iii) any of TMI, TMHL, TMHS or the Manager involuntarily becomes a debtor in a
proceeding under the Bankruptcy Code and the proceeding is not dismissed within
15 business days;

(iv) TMA breaches any of its covenants contained herein (other than in
Section 3(i)), in the Security Agreement or in the Control Agreement, and any
such breach is not cured within ten business days after receipt by TMA of
written notice thereof from any Counterparty, or withdraws or attempts to
withdraw any irrevocable instructions or consents it has given with respect to
any payments with respect to Collateral;

(v) there is a Change in Control (as defined below in Section 17), other than
one arising from the issuance of shares of common stock to, or from another
recapitalization transaction with, the investors in the “Financing Transaction”
described in TMI’s Quarterly Report on Form 10-Q for the fiscal quarter ended
March 31, 2008 or the holders of TMI’s 8.00% Senior Notes due 2013, or from the
“Exchange Offer and Consent Solicitation” described in TMI’s Quarterly Report on
Form 10-Q for the fiscal quarter ended September 30, 2008;

(vi) any Counterparty breaches Section 2(b) and serves a notice of termination
of, or terminates any transactions under, its corresponding Financing
Agreements, or exercises remedies in respect of such Financing Agreements, and
TMA does not obtain relief enjoining such Counterparty (the “Breaching
Counterparty”) from such termination or exercise of remedies by the close of
business on the fourth full business day following the date of the earliest to
occur of such Counterparty’s (x) service of a notice of termination or
(y) termination or (z) exercise of remedies, in each case, in respect of the
relevant Financing Agreement; provided, however, that no Override Termination
Event shall occur under this clause (c)(vi) with respect to the Breaching
Counterparty, and any failure of TMA to obtain injunctive relief against the
Breaching Counterparty shall not in any manner impair any rights or claims that
TMA may have against the Breaching Counterparty in relation to such breach; or

(vii) the expiration of this Agreement pursuant to Section 1(a) if the
Compliance Requirements as to all Counterparties are not satisfied.

 

-3-



--------------------------------------------------------------------------------

(d) In the event of expiration of this Agreement pursuant to Section 1(a) or
termination of this Agreement pursuant to Section 1(b) or clause (ii) or
(iii) of Section 1(c), such expiration or termination shall become effective
simultaneously with respect to all parties hereto, and in the event of
termination of this Agreement pursuant to any other clause of Section 1(c), such
termination shall become effective with respect to such terminating Counterparty
and TMA only and not with respect to any other Counterparties, in each case, as
of 5:00 P.M. (New York City time) on the effective date thereof, whereupon with
respect to all parties or such Counterparty and TMA only, as the case may be,
none of the provisions of this Agreement (and any agreement giving effect to the
provisions hereof) shall have any further force or effect and the related
Financing Agreements shall operate as if TMA and the Counterparties had not
executed this Agreement, except that (i) in the event of expiration pursuant to
Section 1(a) if the Compliance Requirements as to all Counterparties are
satisfied or termination pursuant to Section 1(b), Sections 3(d), 3(j), 13, 14,
15, 16, 18 and 20 (and any agreement giving effect to the provisions thereof)
shall survive such expiration or termination and (ii) in the event of any
expiration pursuant to Section 1(a) if the Compliance Requirements as to all
Counterparties are not satisfied or termination pursuant to Section 1(c),
Sections 2(f), 3(a), 3(b), 3(d), 3(j), 13, 14, 15, 16, 18 and 20 (and the
Security Agreement and any other agreement giving effect to the provisions
thereof) shall survive such expiration or (with respect to such Counterparty)
such termination.

(e) For the purposes of determining which Counterparties should be considered
for determining the Required Terminating Counterparties (as defined in the
Security Agreement), and the time when such determination should be made, any
Counterparty may request that any other Counterparty verify whether it has
terminated the Override Agreement, and such Counterparty receiving such request
must respond to such request within one business day.

SECTION 2. Certain Terms Overridden During Override Period. Solely during the
Override Period, the existing terms of each of the Financing Agreements shall be
overridden, suspended and superseded to the extent set forth below:

(a) Extension of Maturity. The “Repurchase Date”, “Cash Settlement Date”,
“Physical Settlement Date”, “Maturity Date”, “Early Termination Date” or loan
termination date (or any specified date of like meaning) (each, a “Financing
Transaction Termination Date”) with respect to such Financing Agreement shall be
deemed to be March 16, 2009, except that a Financing Transaction Termination
Date that is subsequent to March 16, 2009 shall continue to be in effect and
shall not be accelerated to March 16, 2009 solely by reason of this sentence.
For the avoidance of doubt, (i) for purpose of the preceding sentence, no
transaction under the Financing Agreements shall be deemed to have a Financing
Transaction Termination Date subsequent to March 16, 2009 as the result of any
deemed renewal, extension or “roll” of a transaction under such Financing
Agreements during the Override Period and (ii) the Counterparties acknowledge
and agree that during the Override Period no “Event of Default”, “Termination
Event” or similar event under any Financing Agreement shall entitle the
applicable Counterparty to accelerate the related Payment Obligations to any
date earlier than March 16, 2009.

 

-4-



--------------------------------------------------------------------------------

(b) Standstill. Each Counterparty agrees that during the Override Period it will
not: (i) invoke any margin maintenance requirement, credit support requirement
or capital call or any process of like import, including calls with respect to
reference collateral or deficiency claims under Auction Swaps (each, a “Margin
Call”) against TMA under any Financing Agreement to which it is a party, or
(ii) otherwise exercise remedies against TMA, including under applicable
non-bankruptcy law with respect to any “Purchased Securities” or “Collateral”
(or any term of like meaning, including margin collateral with respect to
Auction Swaps) that is subject to a Financing Agreement (collectively and as to
each Financing Agreement individually, the “Collateral”). For the avoidance of
doubt, any securities or other property purchased by a Counterparty or an
affiliate of any Counterparty pursuant to an Auction Swap shall not constitute
Collateral hereunder.

(c) Spread. With respect to the Collateral, the interest rate spread for the
Financing Agreements shall be reset monthly and shall be equal to one-month
LIBOR plus the applicable interest rate spread set forth on Schedule IV.

(d) Collection and Application of Collateral Payments. The Counterparties shall
collect all principal and interest payments with respect to Collateral
(“Collateral Payments”). Each Counterparty shall apply, as promptly as
practicable, all Collateral Payments that it receives against Payment
Obligations other than Margin Calls, but including deficiency amounts relating
to Auction Swaps which have previously had their call dates (such amounts, with
respect to a Counterparty’s Financing Agreements, as of any date of
determination, the “Repayment Obligations”), such amounts to be applied in
accordance with Section 5(a). In addition, on the 15th day of each calendar
month following the Effective Date, TMA, on the one hand, and the
Counterparties, on the other, shall reconcile their respective calculations of
the outstanding balances under the Financing Agreements (and in this connection
TMA and the Counterparties agree to exchange information, and otherwise to
cooperate with one another in good faith, in such manner as may be required to
make such reconciliation possible).

(e) No Return of Collateral Required. The Counterparties shall not be obligated
during the Override Period to return to TMA any Collateral (or any portion of
Collateral), even if the Counterparties would have been required to return to
TMA such Collateral (or any portion of such Collateral) pursuant to the
Financing Agreements. Any Counterparty may, in its sole discretion (but under no
circumstances shall be required to), exchange Collateral for other securities to
be held as Collateral in connection with proposed resecuritizations of existing
Collateral by TMA.

(f) Incentive Management Fee. Any incentive management fee (but not base fee)
payable by TMA to the Manager during the Override Period, shall be accrued, but
not paid to the Manager. An amount equal to such accrued, but not paid,
incentive management fee (the “Accrued Incentive Fee”) shall instead be paid to
the Counterparties pro rata (as defined below) for application to the Payment
Obligations on the date that such incentive management fee otherwise would have
been paid to the Manager and shall be applied to reduce the Payment Obligations.
The Manager agrees (i) to subordinate its right to payment of any Accrued
Incentive Fee to any deficiency suffered by the

 

-5-



--------------------------------------------------------------------------------

Counterparties under the Financing Agreements, and (ii) to enter into any
agreement reasonably requested by the Counterparties to confirm such
subordination. Additionally, no cash payments by TMA shall be made on account of
any long-term incentive awards during the Override Period.

(g) Application of Agreement. The parties acknowledge that it is their intention
to apply this Agreement to all transactions outstanding on the date hereof which
are under Master Repurchase Agreements or Global Master Securities Lending
Agreements, are auction swaps under ISDA Master Agreements or interest rate caps
under ISDA Master Agreements, or are transactions under any other Margin
Document, and are between TMA and any such Counterparty or wholly-owned
subsidiary of such Counterparty (other than, in the case of The Royal Bank of
Scotland Plc, Citizens Financial Group, Inc., ABN AMRO Bank N.V. or any
subsidiary of either of them) (each, a “Current Transaction”), and accordingly,
the parties agree that any Current Transaction for which a balance is not
referenced in Schedule I shall nonetheless be subject to Sections 2(a) and 2(b)
of this Agreement (but not to any other provision of this Agreement or to any
provisions of any other Transaction Document other than any netting agreement)
as if such Current Transaction were under a Financing Agreement. As used herein,
“Margin Document” means any financing agreement or similar agreement under which
the counterparty may be entitled to make margin calls on TMA (but, for the
avoidance of doubt, does not include any netting agreement).

SECTION 3. Agreements of TMA. TMA agrees:

(a) so long as the Compliance Requirements as to all Counterparties have not
been satisfied and there are amounts held therein, to maintain the Liquidity
Fund Account and Liquidity Fund Cash Account (each as defined in the Security
Agreement, and collectively, the “Liquidity Fund”), in an initial aggregate
balance, as of November 30, 2008, of $41,244,143.18 (which amount includes
accrued interest through November 30, 2008, and is calculated after giving
effect to any withdrawals made from the Liquidity Fund to fund payments to the
Counterparties required by Section 3(i) but before giving effect to any
withdrawals from the Liquidity Fund made by TMA on the Effective Date in
accordance with this Section 3(a)), and thereafter subject to adjustment as set
forth below. The Liquidity Fund shall be used only for the purposes and on the
terms and conditions specified in this Agreement, the Security Agreement and the
Control Agreement. TMA agrees that (1) it will not in any month withdraw from
the Liquidity Fund more than the amount necessary to fund its operating expenses
and debt service for the related month (or, in the case of December 2008, to
fund (or reimburse TMA for) operating expenses and debt service payable by TMA
in such month or in November 2008) and (2) in no event shall it withdraw in any
month an amount that together with all other amounts withdrawn since the date of
this Agreement exceeds the amount set forth below for such month:

 

Month

   Amount

December 2008

   $ 26,819,000.00

January 2009

   $ 37,547,000.00

February 2009

   $ 41,244,143.18

March 2009

   $ 41,244,143.18

 

-6-



--------------------------------------------------------------------------------

(b) in the event that TMA sells its mortgage servicing rights at any time when
the Compliance Requirements as to all Counterparties have not been satisfied, it
will pay the net proceeds to the Counterparties pro rata (as defined below) to
reduce the outstanding Payment Obligations. Any sale of mortgage servicing
rights by TMA shall be effected in cash at a price, confirmed by an independent
third-party valuation reasonably acceptable to TMA and the Counterparties, that
would have been obtained in an at-arm’s-length transaction. TMA shall not change
the sub-servicer servicing the mortgage loans subject to the mortgage servicing
rights at any time when the Compliance Requirements as to all Counterparties
have not been satisfied without the prior written consent of the Counterparties,
which consent shall not be unreasonably withheld or delayed. The Counterparties
acknowledge and agree that this Section 3(b) shall not apply to any sales of
whole loans made by TMA on a servicing-released basis;

(c) to suspend TMI’s common dividend for the Override Period, provided that TMI
may declare in December 2008, for payment in January of the following calendar
year, a dividend of up to 87% of TMI’s taxable income for the calendar year
2008;

(d) to issue to the Counterparties not later than the fifth business day after
the Effective Date (as defined below) additional “penny” warrants to purchase
14,176,464 shares of TMI common stock. Each such warrant will be exercisable for
a period of 5 years at an exercise price of $0.01 per share of common stock of
TMI and have terms substantially similar to the terms of warrants previously
granted to the Counterparties; provided that such warrants shall not be entitled
to further anti-dilution adjustments. Warrants will be allocated to each
Counterparty in the amounts set forth on Schedule II;

(e) during the Override Period, not to enter into any new transactions under
existing, or into any new, repurchase agreements, securities lending agreements,
ISDA Master Agreements or similar agreements to deliver any additional
collateral thereunder without the written consent of the Counterparties. Neither
the foregoing provision, nor anything else in this Agreement, shall prevent
(i) (A) the maintenance or renewal of the Financing Agreements, (B) any
transaction permitted by Section 3(f), or (C) the early termination, unwind or
amendment of any Auction Swap (provided that such early termination, unwind or
amendment is consensual between TMA and the related Counterparty and does not
require any cash payment or delivery of any additional collateral by TMA, or in
any way impair, reduce or require any application of any Collateral (for the
purpose of this subparagraph, as defined in the Security Agreement) other than
Collateral of the related Counterparty consisting of its Financing Agreements,
Financing Agreements of an Affiliate of such Counterparty, any Financing
Agreement Securities related to any of the foregoing, all Proceeds relating to
any of the foregoing or the Financing Agreement Collateral Account of such
Counterparty or that of any of its Affiliates, consistent with the last sentence
of Section 6.01(a) of (and in the case of any defined terms, as defined in) the
Security Agreement), or (ii) the execution and performance by TMA of warehouse
lending agreements (with existing lenders (including Counterparties) or with new
lenders) in an aggregate amount not to exceed $700 million outstanding at any
one time. This provision also does not apply to interest rate cap, corridor and
swap agreements;

 

-7-



--------------------------------------------------------------------------------

(f) that it may (and the Counterparties acknowledge and agree that TMA may) at
any time repay or refinance any part of the Financing Amount of any Counterparty
(the “Original Counterparty”) on such terms as TMA and the Original Counterparty
may agree (each, a “Refinancing Transaction”); provided, however, that during
the Override Period TMA shall repay or refinance, as applicable, the Financing
Amount of each other Counterparty in the same proportion as the Financing Amount
repaid or refinanced with respect to the Original Counterparty on substantially
equivalent terms to the repayment or refinancing of the Original Counterparty.
In addition, TMA may (and the Counterparties acknowledge and agree that TMA may)
at any time authorize any Counterparty to sell or otherwise transfer all or any
part of its Collateral on such terms as TMA and the Counterparty may agree
(including, if applicable, agreement on the application to be made of the sale
proceeds) (each, a “Resale Transaction”); provided, however, that during the
Override Period TMA shall not authorize any Counterparty to effect a Significant
Resale Transaction. As used in this Section 3(f) in relation to any
Counterparty:

“Base Amount” means an amount equal to 15% of the Most Recent Balance.

“Financing Amount” means, as of any date of determination, the aggregate
principal amount of all outstanding advances, loans, “Purchase Prices” or other
extensions of credit made to TMA by such Counterparty under any Financing
Agreement (including, without limitation, any obligation of TMA to return cash
collateral in connection with securities loans, but excluding any obligations
with respect to Auction Swaps or Interest Rate Caps).

“Most Recent Balance” means the dollar amount set forth for such Counterparty in
Schedule I hereto under the heading “FINANCIAL EXPOSURE - Repo and Securities
Lending Balances as of October 31, 2008”.

“Significant Resale Transaction” means any Resale Transaction that, when taken
together with all other Resale Transactions effected by the applicable
Counterparty during the Override Period, will reduce such Counterparty’s
Financing Amount by an amount exceeding the Base Amount;

(g) that Sections 3(e) and 3(f) shall not be interpreted to restrict the right
of any Counterparty to effect any assignment, transfer, participation or pledge
of its rights or obligations under this Agreement or any Financing Agreement
that otherwise would be permitted under Section 7;

(h) to provide to the Counterparties (i) no later than the 15th day of each
month, a monthly report (x) setting forth in reasonable detail its calculation
of the outstanding balances under the Financing Agreements and in the Liquidity
Fund, and (y) confirming that during the preceding calendar month TMA has
complied with its obligations under Sections 2(f), 3(a), 3(b) and 3(j), and
(ii) prompt notice of the occurrence of an Override Termination Event;

 

-8-



--------------------------------------------------------------------------------

(i) on the Effective Date (as defined below), to cause each Counterparty to
receive for application to the Repayment Obligations owing to it the amount in
cash set forth opposite its name in Schedule III; and

(j) during the period extending through March 17, 2009 (and whether or not this
Agreement has been terminated), to offer each Counterparty the opportunity, on
substantially similar terms as any other proposed manager, to act with respect
to TMA’s securitizations and resecuritizations, (i) on a rotating basis among
all Counterparties, as sole lead manager, and (ii) as co-lead manager on each
securitization in which such Counterparty is not acting as sole lead manager.
The term “resecuritization” means a transaction in which existing securities are
repackaged and new, rated securities are issued.

SECTION 4. Representation of TMA. TMA represents that it has no exposure under
any repurchase agreements, securities lending agreements, auction swaps or
interest rate caps or any similar transaction, except for its exposures to the
Counterparties and their affiliates.

SECTION 5. Agreements of each Counterparty. Each Counterparty agrees:

(a) to apply as promptly as practicable all Collateral Payments received by it
to the payment of, first, any outstanding price differentials, interest factors,
interest or income payments under Financing Agreements that are Applicable
Standard Repurchase Agreements or Applicable Global Master Securities Lending
Agreements; second, any outstanding reasonable legal fees of such Counterparty
incurred in connection with, without limitation, the negotiation, drafting,
execution, administration and enforcement of the Transaction Documents; third,
amounts owed as the return of cash collateral in connection with any Applicable
Global Master Securities Lending Agreement and the principal portion of any
outstanding Repurchase Prices under Applicable Standard Repurchase Agreements;
fourth, any amounts payable by TMA under Financing Agreements that are
Applicable Structured Repurchase Agreements; and, thereafter, to the payment of
any other outstanding obligations of TMA and its affiliates to such Counterparty
and its affiliates (other than Margin Calls, but including deficiency amounts
relating to Auction Swaps which have previously had their call dates), including
(for purposes of this final clause) as may be specified in any applicable
netting agreement. As used in this Agreement in relation to any Counterparty,
the term “Applicable Standard Repurchase Agreement” means any Repurchase
Agreement identified as a “Standard Repurchase Agreement” in Schedule I hereto
to which such Counterparty is a party; the term “Applicable Global Master
Securities Lending Agreement” means any Global Master Securities Lending
Agreement identified as a “Global Master Securities Lending Agreement” in
Schedule I hereto to which such Counterparty is a party, and the term
“Applicable Structured Repurchase Agreement” means any Repurchase Agreement
identified as a “Structured Repurchase Agreement” in Schedule I hereto to which
such Counterparty is a party; and

 

-9-



--------------------------------------------------------------------------------

(b) to apply toward the payment of any Payment Obligations that then remain
outstanding any Collateral Payments that the Counterparty receives after
March 15, 2009 (including, without limitation, any payments that the
Counterparty receives on Collateral having record dates that precede, but
payment dates that follow, March 15, 2009); provided that such Counterparty has
not terminated its transactions under its related Financing Agreement; and
provided, further, if at the time the Counterparty receives any such Collateral
Payment, the Compliance Requirements as to all Counterparties have been
satisfied and subject to any applicable netting agreements, the Counterparty
shall promptly transfer the full amount of such Collateral Payment to TMI.

SECTION 6. Disclosure. Upon execution of this Agreement by the Counterparties,
TMA may disclose the substance of this Agreement by press release and via the
filing of a current report on Form 8-K with the SEC.

SECTION 7. Successors. The terms of this Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective corporate
successors, assigns, and representatives, provided that (x) TMA may not assign
or otherwise transfer any of its rights or obligations hereunder or under any
Financing Agreement without the prior written consent of each affected
Counterparty and (y) a Counterparty may not assign or otherwise transfer any of
its rights or obligations hereunder or under any Financing Agreement except
(i) to an Eligible Assignee (as defined below), (ii) by way of participation, or
(iii) by way of pledge or assignment of a security interest (provided that no
such pledge or assignment shall release the Counterparty from any of its
obligations hereunder or thereunder or substitute any such pledgee or assignee
for the Counterparty as a party hereto or thereto (and any other attempted
assignment or transfer by any party hereto shall be null and void). For purposes
of this Section, “Eligible Assignee” means (a) an affiliate of the Counterparty;
and (b) any other person (other than a natural person) approved by TMA (such
approval not to be unreasonably withheld or delayed); provided that no such
approval shall be required if an Override Termination Event has occurred and is
continuing; and provided further, that each Eligible Assignee shall acknowledge
to TMA in writing that such Eligible Assignee is bound by all obligations of
such Counterparty under this Agreement as if it had executed the same as a
Counterparty.

SECTION 8. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be construed in accordance with the laws of the State of New
York without regard to any principles of conflict of laws (other than New York
General Obligations Law §5-1401 or 5-1402). TMA and each Counterparty each
hereby agrees that any LEGAL ACTION OR PROCEEDING AGAINST IT WITH RESPECT TO
THIS AGREEMENT, OR ANY OF THE AGREEMENTS, DOCUMENTS OR INSTRUMENTS DELIVERED IN
CONNECTION WITH THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN IN
THE CITY OF NEW YORK, and, by execution and delivery hereof, each of TMA and
each Counterparty accepts and consents to, for itself and in respect to its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts with respect to any action or proceeding brought by TMA and/or each
Counterparty.

TMA AND EACH COUNTERPARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY AND ALL RIGHTS EACH MAY

 

-10-



--------------------------------------------------------------------------------

HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY OTHER DOCUMENTS AND
INSTRUMENTS EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF TMA OR ANY
COUNTERPARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH COUNTERPARTY TO
ENTER INTO THIS AGREEMENT.

SECTION 9. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be held invalid for any
reason whatsoever, then such covenants, agreements, provisions or terms shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Agreement and shall in no way affect the facility or enforceability of
the other covenants, agreements, provisions or terms of this Agreement.

SECTION 10. Counterparts; Effectiveness. This Agreement may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. Signatures transmitted electronically
(including by fax or e-mail) shall have the same legal effect as the originals,
but each party nevertheless shall upon request of any other party deliver
original signed counterparts of this Agreement to each other party (with the
failure to so deliver not effecting the enforceability of this Agreement as to
such non-delivering party). This Agreement shall be effective as of the date
hereof when (i) TMI has received an executed counterpart from each party hereto,
(ii) Amendment No. 1 to the Security Agreement and Amendment No. 2 to the
Control Agreement have become effective in the forms previously agreed by TMI
and the Counterparties, and (iii) each of MatlinPatterson Global Partners III
LLC, MatlinPatterson Global Advisors LLC, MatlinPatterson Asset Management LLC,
MatlinPatterson LLC, TMA Ltd., TMA (Cayman) L.P., David J. Matlin, Mark R.
Patterson, MP TMA L.P., MP TMA (Cayman) L.P., MatlinPatterson Global
Opportunities Partners III L.P. and MatlinPatterson Global Opportunities
Partners (Cayman) III L.P. (which TMA represents and warrants are the only
affiliates of Matlin Patterson Global Investment Advisors that are affiliates of
TMA) has delivered to the Counterparties a release substantially in the form set
forth in Section 20(a) (the “Effective Date”).

SECTION 11. Complete Agreement. This Agreement and the other Transaction
Documents express the entire understanding of the parties with respect to the
transactions contemplated hereby. No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof as in effect on and
after the date hereof.

SECTION 12. No Other Waivers. Except as expressly set forth in this Agreement,
by entering into this Agreement, none of the Counterparties shall be deemed to
have waived any right under any Financing Agreement or at law or at equity. Each
Counterparty’s agreement to extend the Repurchase Date or make any other
accommodation hereunder on one occasion shall in no event constitute its
agreement to extend the Repurchase Date or make any other accommodation
hereunder on any other occasion.

 

-11-



--------------------------------------------------------------------------------

SECTION 13. Further Assurances. At any time and from time to time upon prior
written request of a Counterparty, at the sole expense of TMA, TMA will promptly
and duly execute and deliver, or cause to be duly executed and delivered, such
further instruments and documents and take, or cause to be taken, such further
actions, as such Counterparty may reasonably request for the purposes of
obtaining or preserving the full benefits of this Agreement, the Security
Agreement and the Financing Agreements.

SECTION 14. Other Provisions Remain in Effect. Except as overridden, suspended
or superseded hereby, the terms of each Financing Agreement are and shall
continue to be in full force and effect and are in all respects ratified and
confirmed, and this Agreement is expressly made supplemental to and a part
thereof. TMA hereby affirms and ratifies each obligation and other similar
liability to the Counterparties to which it is a party as of the date hereof
(including, without limitation, obligations and liabilities which do not arise
under Financing Agreements) and, except as provided for in this Agreement during
the Override Period, all such obligations and other liabilities shall continue
in full force and effect unless and until released or discharged pursuant to
this Agreement or otherwise. After the termination of the Override Period, with
respect to any Counterparty, such Counterparty shall be entitled to exercise all
of its rights and remedies under the relevant Financing Agreements as in effect
without regard to this Agreement, and neither this Agreement nor any delay in
the exercise of any right or remedy pursuant hereto shall constitute a waiver of
any such right or remedy or provide any defense or estoppel in respect thereof,
all such rights and remedies being expressly preserved hereby.

SECTION 15. Expenses. TMA agrees to pay or reimburse the Counterparties for all
of their reasonable out-of-pocket costs and expenses in connection with the
negotiation, preparation, execution, delivery and enforcement of this Agreement
and the agreements referred to herein, including, without limitation, the fees
and expenses of Davis Polk & Wardwell, special counsel to the Counterparties.

SECTION 16. Intent. The parties recognize that each of the Financing Agreements
that is a Master Repurchase Agreement is a “repurchase agreement” as that term
is defined in Section 101 of Title 11 of the United States Code (as amended, the
“Bankruptcy Code”), that each of the Financing Agreements that is an ISDA Master
Agreement is a “swap agreement” as that term is defined in Section 101 of the
Bankruptcy Code, that each of the Financing Agreements that is a Global Master
Securities Lending Agreement, together with any transaction thereunder, is a
“securities contract” as that term is defined in Section 741(7) of the
Bankruptcy Code and that each of the Transaction Documents is a “repurchase
agreement”, “swap agreement” or “securities contract”, as the case may be, as
such terms are defined under Section 101 or 741(7) of the Bankruptcy Code, as
applicable.

 

-12-



--------------------------------------------------------------------------------

SECTION 17. Certain Definitions.

(a) Pro rata: Unless expressly stated in this Agreement or unless the context
requires otherwise, the term “pro rata” shall mean pro rata among the relevant
Counterparties on the basis of the outstanding Payment Obligations of TMA to
such Counterparties at the relevant time for the calculation.

(b) Change in Control: The term “Change in Control” means the occurrence of one
or more of the following events:

(i) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of TMA to any
person or group of related persons for purposes of Section 13(d) of the Exchange
Act (a “Group”), together with any affiliates thereof;

(ii) any person or Group shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
TMI;

(iii) approval by the holders of Capital Stock of TMI of any plan or proposal
for the liquidation or dissolution of TMA; or

(iv) the replacement of a majority of the Board of Directors of TMI over a
two-year period from the directors who constituted the Board of Directors of TMI
at the beginning of such period, and such replacement shall not have been
approved by a vote of at least a majority of the Board of Directors of TMI then
still in office who either were members of such Board of Directors at the
beginning of such period or whose election as a member of such Board of
Directors was previously so approved.

(c) Business Day. As used in this Agreement, “business day” shall mean a day
other than (i) a Saturday or Sunday, or (ii) a day on which the New York Stock
Exchange or banking or savings and loan institutions are authorized or obligated
by law or executive order to be closed in the State of New York or the State of
New Mexico.

SECTION 18. Amendments; Notices. Any amendment to, or waiver of, any term or
condition of this Agreement shall require the consent of TMI, TMHS, TMHL and
each of the Counterparties. All notices and other communications provided for or
permitted hereunder (including amendments, waivers and consents) shall be in
writing (including facsimile transmission and electronic mail transmission) and
shall be sent:

(a) If to TMA, to: 150 Washington Avenue, Suite 302, Santa Fe, New Mexico 87501,
fax: (505) 954-5300, email: lgoldstone@thornburgmortgage.com and
csimmons@thornburgmortgage.com, or at such other address as shall be designated
by

 

-13-



--------------------------------------------------------------------------------

TMA in a notice to the Counterparties, with copies to Robert H. Weiss, General
Counsel, Matlin Patterson Global Advisers LLC, 520 Madison Avenue, 35th Floor,
New York, New York 10022, fax: (212) 651-4014, email weiss@mpasset.com, on
behalf of certain directors of TMI; and to Karen Dempsey, Orrick, Herrington &
Sutcliffe LLP, 405 Howard Street, San Francisco, California
94105, fax: (415) 773-5759, email kdempsey@orrick.com and Peter Manbeck, Orrick,
Herrington & Sutcliffe LLP, 666 Fifth Avenue, New York, New York 10103, fax:
(212) 506-5151, email pmanbeck@orrick.com; each of TMI, TMHS and TMHL agreeing
that notice to any one of them shall constitute sufficient notice to all of
them.

(b) If to any Counterparty, to it at such address as shall have been designated
by it in a notice to TMA and the other Counterparties.

All such other notices and communications shall be deemed received on the date
of receipt if received prior to 5 p.m. (local time in the location of the
addressee) on a business day. Otherwise, all such notices and other
communications shall be deemed received on the next succeeding business day.

SECTION 19. Reliance on Agreements of Counterparties. Each Counterparty (an
“authorizing Counterparty”) acknowledges and agrees that in entering into this
Agreement each other Counterparty is relying on the authorizing Counterparty’s
covenants and agreements in this Agreement, and each authorizing Counterparty
expressly authorizes each other Counterparty to do so.

SECTION 20. General Release. (a) In consideration of, among other things, the
agreements contained herein, to the fullest extent permitted by law, each of TMA
and the Manager fully and finally irrevocably and unconditionally releases and
discharges each Counterparty and its respective affiliates, officers, directors,
employees, advisors and other agents (a Counterparty and its respective
affiliates, officers, directors, employees, advisors and other agents, a
“Released Party”), in their capacity as such, from any and all losses, claims,
causes of action, damages and liabilities (collectively, “Claims”) (i) arising
on or prior to the date hereof out of, or related to, the Original Override
Agreement, the Transaction Documents, any other Current Transactions and any
netting agreements, (ii) arising on or prior to the date hereof with respect to,
or in connection with, the application of the Collateral or the proceeds thereof
to the Payment Obligations in accordance with the Transaction Documents and any
netting agreements, or any similar action in connection with any other Current
Transaction, or (iii) arising at any time with respect to, or in connection
with, the termination and unwinding by a Counterparty of a Financing Agreement
in a manner consistent with a Counterparty’s past practices and in accordance
with its corresponding Financing Agreements, or any similar action in connection
with any other Current Transaction. TMA and the Manager each covenants not to
commence or maintain any claim or suit against any Released Party or join any
Released Party (as applicable) to a suit with respect to the foregoing, whether
at law or in equity. Each Counterparty fully and finally irrevocably and
unconditionally releases each other Counterparty from any Claims described in
clause (ii) or (iii) of the second preceding sentence.

(b) In consideration of, among other things, the agreements contained herein, to
the fullest extent permitted by law, each Counterparty fully and finally
irrevocably and

 

-14-



--------------------------------------------------------------------------------

unconditionally releases and discharges each of TMI, TMHL, TMHS and the Manager
and each person that executes a release in favor of the Counterparties pursuant
to Section 10(iii) hereof and their respective affiliates, officers, directors,
employees, advisors and other agents from any Claims that arose on or prior to
the date hereof and that resulted from or relate to (i) the failure by any of
TMI, TMHL or TMHS to satisfy any Margin Calls made by any Counterparty on or
after March 17, 2008 and prior to the date hereof under any Financing Agreement
or (ii) any Claims (other than Repayment Obligations or like obligations under
Current Transactions) that arose on or after March 17, 2008 and on or prior to
the date hereof and that arose out of, or are related to, the Original Override
Agreement, the Transaction Documents, any other Current Transaction or any
netting agreements. Each Counterparty covenants not to commence or maintain any
claim or suit against TMI, TMHL, TMHS, the Manager or any other person entitled
to the benefit of this Section 20(b) or join any such entity or person to a suit
with respect to the foregoing, whether at law or in equity.

(c) In entering into this Agreement, each party has consulted with and been
represented by counsel and expressly disclaims any reliance on any
representations (other than those expressly made herein and in the other
Transaction Documents), acts or omissions by any of the other parties and hereby
agrees and acknowledges that the validity and effectiveness of the release set
forth above do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity thereof. The provisions of
this Section shall survive the termination of the Transaction Documents and
payment in full of all amounts owing thereunder.

(d) For the avoidance of doubt, for the purposes of calculating any amounts owed
under the Financing Agreements on or after the date hereof (“Future
Calculations”), nothing in this Section 20 shall preclude any unpaid amount
arising or existing under the Financing Agreements on or prior to the date
hereof from inclusion in any such Future Calculations.

[SIGNATURE PAGES FOLLOW]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, all as of the day and year first above written.

 

THORNBURG MORTGAGE, INC. By:  

/s/ Larry A. Goldstone

Name:   Larry A. Goldstone Title:   President and Chief Executive Officer
THORNBURG MORTGAGE HEDGING STRATEGIES, INC. By:  

/s/ Larry A. Goldstone

Name:   Larry A. Goldstone Title:   Chief Executive Officer THORNBURG MORTGAGE
HOME LOANS, INC. By:  

/s/ Larry A. Goldstone

Name:   Larry A. Goldstone Title:   Chairman With respect to Section 2(f)
(next-to-last sentence) and Section 20 only: THORNBURG MORTGAGE ADVISORY
CORPORATION By:  

/s/ Larry A. Goldstone

Name:   Larry A. Goldstone Title:   Managing Director

[TMA signature page]



--------------------------------------------------------------------------------

GREENWICH CAPITAL MARKETS, INC. By:  

/s/ Scott Eichel

Name:   Scott Eichel Title:   Authorized Signatory

THE ROYAL BANK OF SCOTLAND PLC

acting through its agent

GREENWICH CAPITAL MARKETS, INC. By:  

/s/ Scott Eichel

Name:   Scott Eichel Title:   Authorized Signatory GREENWICH CAPITAL DERIVATIVES
INC. acting through its agent GREENWICH CAPITAL MARKETS, INC. By:  

/s/ Scott Eichel

Name:   Scott Eichel Title:   Authorized Signatory

[GREENWICH CAPITAL signature page]



--------------------------------------------------------------------------------

JPMORGAN CHASE FUNDING INC. By:  

/s/ Matthew Zames

Name:   Matthew Zames Title:   Managing Director

[JPMORGAN CHASE FUNDING INC. signature page]



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS LIMITED acting through its intermediating agent

CITIGROUP GLOBAL MARKETS INC.

By:  

/s/ Sanjay V. Reddy

Name:   Sanjay V. Reddy Title:   Managing Director

[CITIGROUP GLOBAL MARKETS LIMITED signature page]



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC By:  

/s/ Vittorio Scialoja

Name:   Vittorio Scialoja Title:   Vice President

[CREDIT SUISSE SECURITIES (USA) LLC signature page]



--------------------------------------------------------------------------------

CREDIT SUISSE INTERNATIONAL By:  

/s/ Vittorio Scialoja

Name:   Vittorio Scialoja Title:   Authorized Signatory By:  

/s/ Barry Dixon

Name:   Barry Dixon Title:   Authorized Signatory

[CREDIT SUISSE INTERNATIONAL signature page]



--------------------------------------------------------------------------------

UBS AG By:  

/s/ Richard Niemeyer

Name:   Richard Niemeyer Title:   Director and Counsel, Region Americas Legal
By:  

/s/ Chad Eisenberger

Name:   Chad Eisenberger Title:   Executive Director and Senior Counsel

[UBS AG signature page]